20-05027-rbk Doc#257 Filed 05/28/21 Entered 05/28/21 16:20:03 Main Document Pg 1 of
                                         5


                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

 In re:                                       §        Chapter 11
 KRISJENN RANCH, LLC                          §
        Debtor                                §     Case No. 20-50805
                                              §


 KRISJENN RANCH, LLC and                      §
 KRISJENN RANCH, LLC-SERIES                   §
 UVALDE RANCH, and KRISJENN                   §
 RANCH, LLC-SERIES PIPELINE                   §
 ROW as successors in interest to             §
 BLACKDUCK PROPERTIES, LLC,                   §
      Plaintiffs                              §
                                              §
 v.                                           §
                                              §
 DMA PROPERTIES, INC., and                    §
 LONGBRANCH ENERGY, LP,                       §   Adversary No. 20-05027
      Defendants                              §


 DMA PROPERTIES, INC                          §
      Cross-Plaintiff/Third Party Plaintiff   §
                                              §
 v.                                           §
                                              §
 KRISJENN RANCH, LLC,                         §
 KRISJENN RANCH, LLC-SERIES                   §
 UVALDE RANCH, and KRISJENN                   §
 RANCH, LLC-SERIES PIPELINE ROW,              §   Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                  §
 LARRY WRIGHT, and JOHN TERRILL               §
      Cross-Defendants/Third-Party            §
      Defendants                              §


  KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH, AND
  KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN INTEREST
   TO BLACK DUCK PROPERTIES, LLC’S AGREED MOTION TO CONTINUE DMA
       PROPERTIES, INC.’S MOTION FOR ATTORNEY’S FEES AND MOTION
                           TO AMEND JUDGMENT



                                                                               1
20-05027-rbk Doc#257 Filed 05/28/21 Entered 05/28/21 16:20:03 Main Document Pg 2 of
                                         5



  TO THE HONORABLE CHIEF BANKRUPTCY JUDGE RONALD B. KING:

             Come Now Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC- Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row, as

  successors-in-interest to Black Duck Properties, LLC (collectively the “Debtors”), and file this

  Agreed Motion to Continue DMA Properties, Inc.’s (“DMA”) Motion for Attorney’s Fees and

  Motion to Amend Judgment and in support would respectfully show as follows:

        1.      On March 24, 2021, the Court rendered its judgment and opinion in this matter,

  awarding DMA Properties Attorney’s Fees in connection with declaratory judgment. On April 7,

  2021 DMA filed its’ Application for Attorney’s Fees and Motion to Amend Judgment, docket

  #240. On April 21, 2021 debtors filed the response and requested a hearing, docket #250. This

  Court set a hearing on the motions for June 17, 2021.

        2.      Since that time, debtor’s counsel was set for a time-sensitive hearing on an

  application for injunction on the same date in Lamar County.

        3.      Upon learning of the conflict Debtor’s Counsel immediately sought to confer with

  DMA’s Counsel. Upon such conference DMA’s and Longbranch’s Attorneys agreed to continue

  the hearing to the soonest available date. Parties respectfully request that the court continue this

  hearing for July 7, 2021, or the soonest available date.

             WHEREFORE, PREMISES CONSIDERED, Debtors request that this Court enter an

  order resetting the hearing for DMA Properties, Inc.’s DMA Properties, Inc.’s Motion for

  Attorney’s Fees and Motion to Amend Judgment to July 7, 2021.




                                    Signature on Following Page

                                                                                                    2
20-05027-rbk Doc#257 Filed 05/28/21 Entered 05/28/21 16:20:03 Main Document Pg 3 of
                                         5


                                            Respectfully submitted,

                                            CJ MULLER & ASSOCIATES, PLLC

                                      By:     /s/ John Muller
                                            C. John Muller IV
                                            State Bar No. 24070306
                                            john.muller@cjma.law
                                            Ezekiel J. Perez
                                            State Bar No. 24096782
                                            Zeke.perez@cjma.law
                                            111 W. Sunset Rd.
                                            San Antonio, TX 78209
                                            Telephone: 210-664-5000
                                            Facsimile: 210-899-1933

                                            ATTORNEYS FOR DEBTORS




                                                                               3
20-05027-rbk Doc#257 Filed 05/28/21 Entered 05/28/21 16:20:03 Main Document Pg 4 of
                                         5


                             CERTIFICATE OF CONFERENCE

          I hereby certify that I conferenced with counsel for DMA Properties, Inc., Frank
  Daniel Moore, and Longbranch Energy, LP by email, and upon such conference they
  indicated that they are agreed to the relief sought in this motion.


                                                   /s/ John Muller
                                                       John Muller




                                                                                             4
20-05027-rbk Doc#257 Filed 05/28/21 Entered 05/28/21 16:20:03 Main Document Pg 5 of
                                         5




                                  CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on all
  counsel of record by way of e-service through the CM/ECF system by notice of electronic filing
  or via email on the 28th day of May 2021:

  Michael Black                                     Jeffery Duke
  BURNS & BLACK PLLC                                  DUKE BANISTER MILLER & MILLER
  750 Rittiman Road                                   22310 Grand Corner Drive, Suite 110
  San Antonio, Texas 78209                            Katy, Texas 77494
  210-829-2022                                        jduke@dbmmlaw.com
  210-829-2021 fax                                    Counsel for Longbranch Energy, LP
  mblack@burnsandblack.com
  Attorneys for Longbranch Energy, LP and             David P. Strolle, Jr.
  DMA Properties, Inc.                                Granstaff, Gaedke & Edgmon, P.C.
                                                      5535 Fredericksburg Road, Suite 110
  Christopher S. Johns                                San Antonio, Texas 78229
  Christen Mason Hebert                               T- (210) 348-6600 ext. 203
  JOHNS & COUNSEL PLLC                                F- (210) 366-0892
  14101 Highway 290 West, Suite 400A                  dstrolle@caglaw.net
  Austin, Texas 78737
  512-399-3150                                        OFFICE OF THE UNITED STATES
  512-572-8005 fax                                    TRUSTEE
  cjohns@johnsandcounsel.com                          903 San Jacinto Blvd, Room 230
  chebert@johnsandcounsel.com                         Austin, Texas 78701
                                                      shane.p.tobin@usdoj.gov
  Timothy Cleveland                                   United States Trust
  CLEVELAND | TERRAZAS PLLC
  4611 Bee Cave Road, Suite 306B
  Austin, Texas 78746
  512-689-8698
  tcleveland@clevelandterrazas.com

  Natalie Wilson
  LANGLEY & BANACK, INC.
  745 East Mulberry Avenue | Suite 700
  San Antonio, TX 78212
  210-736-6600
  lwilson@langleybanack.com
  Attorneys for DMA Properties, Inc.



  /s/ John Muller
  C. John Muller IV



                                                                                                      5
